—In a proceeding pursuant to SCPA 711, inter alia, to revoke letters testamentary, the petitioner appeals, as limited by her brief, from so much of an order of the Surrogate’s Court, Westchester County (Emanuelli, S.), entered January 4, 1993, as, inter alia, (1) granted the preliminary executor’s motion for summary judgment dismissing the petition, and (2) denied her cross motion to compel an intermediate accounting by the preliminary executor.
Ordered that the order is affirmed insofar as appealed from, with costs payable by the petitioner personally.
The petitioner failed to raise triable issues of fact to be adjudicated. The petitioner’s bald allegations that the preliminary executor wasted estate assets, improvidently managed the family-owned companies, and committed other acts of misconduct and dishonesty are insufficient to establish a genuine issue of material fact warranting a trial (see, Zuckerman v City of New York, 49 NY2d 557, 562; Matter of Wagner, 106 AD2d 646).
Furthermore, the petitioner failed to allege an omission in the respondent’s petition for preliminary letters of administration that would constitute the false suggestion of material facts so as to warrant the revocation of those letters.
The petitioner’s remaining contentions are without merit. Mangano, P. J., Bracken, Altman and Goldstein, JJ., concur.